Title: To John Adams from United States House of Representatives, 25 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					June 25, 1790
				
				The House of Representatives have passed a bill, entitled “An act to satisfy the claim of the representatives of David Gould, deceased, against the United States, in which they desire the concurrence of the Senate;

They have also agreed to the amendments of the Senate to the bill, entitled “An act providing the means of intercourse between the United States and foreign nations,” with amendments; to which amendments they desire the concurrence of the Senate.
				
					
				
				
			